Citation Nr: 0004996	
Decision Date: 02/25/00    Archive Date: 03/07/00

DOCKET NO.  98-08 537A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether there was clear and unmistakable error in the March 
17, 1998 Board decision which awarded an effective date of 
June 10, 1991 for entitlement to service connection for 
diabetes mellitus.


REPRESENTATION

Appellant represented by:	South Carolina Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel



INTRODUCTION

The veteran served on active duty from March 1964 to March 
1968 and from August 1968 to July 1974.

This matter is currently before the Board of Veterans' 
Appeals (Board) on motion by the appellant as to clear and 
unmistakable error in the March 17, 1998 Board decision.


FINDINGS OF FACT

1.  The March 1998 Board decision found that the veteran had 
presented evidence of an earlier effective date for the award 
of service connection for diabetes mellitus.

2.  The appellant has alleged that this decision should have 
awarded an effective date in the 1970's since the evidence 
had shown at that time that he had suffered from diabetes 
mellitus.


CONCLUSION OF LAW

The appellant's allegation of clear and unmistakable error in 
the March 17, 1998 Board decision awarding an earlier 
effective date to the award of service connection for 
diabetes mellitus fails to meet the threshold pleading 
requirements for revision of the Board decision on grounds of 
clear and unmistakable error.  38 U.S.C.A. § 7111 (West Supp. 
1999); 38 C.F.R. §§ 20.1403, 1404 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant has argued that there was clear and 
unmistakable error (CUE) in the March 17, 1998 Board decision 
which had found that evidence had been submitted to warrant 
the assignment of an earlier effective date for the award of 
service connection for diabetes mellitus.

Motions for review of prior Board decisions on the grounds of 
CUE are adjudicated pursuant to the Board's Rules of Practice 
at 38 C.F.R. §§ 20.1400- 1411 (1999).  Pursuant to 38 C.F.R. 
§ 20.1404(b), the motion alleging CUE in a prior Board 
decision must set forth clearly and specifically the alleged 
CUE, or errors of fact or law in the Board decision, the 
legal or factual basis for such allegations, and why the 
result would have been different but for the alleged error.  
Non-specific allegations of failure to follow regulations or 
failure to give due process, or any other general, non-
specific allegations of error, are insufficient to satisfy 
the requirement of the previous sentence.  Motions that fail 
to comply with the requirements set forth in this paragraph 
shall be denied.  The Board notes that it has original 
jurisdiction to determine whether CUE exists in a prior final 
Board decision.

38 C.F.R. § 20.1403, relates to what constitutes CUE and what 
does not, and provides as follows:

(a) General.  Clear and unmistakable error is a 
very specific and rare kind of error.  It is the 
kind of error, of fact or of law, that when called 
to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly 
different but for the error.  Generally, either the 
correct facts, as they were known at the time, were 
not before the Board, or the statutory and 
regulatory provisions extant at the time were 
incorrectly applied.

(b) Record to be reviewed.--(1) General.  Review 
for clear and unmistakable error in a prior Board 
decision must be based on the record and the law 
that existed when that decision was made.

(2) Special rule for Board decisions issued on or 
after July 21, 1992.  For a Board decision issued 
on or after July 21, 1992, the record that existed 
when that decision was made includes relevant 
documents possessed by the Department of Veterans 
Affairs not later than 90 days before such record 
was transferred to the Board for review in reaching 
that decision, provided that the documents could 
reasonably be expected to be part of the record.

(c) Errors that constitute clear and unmistakable 
error.  To warrant revision of a Board decision on 
the grounds of clear and unmistakable error, there 
must have been an error in the Board's adjudication 
of the appeal which, had it not been made, would 
have manifestly changed the outcome when it was 
made.  If it is not absolutely clear that a 
different result would have ensued, the error 
complained of cannot be clear and unmistakable.

(d) Examples of situations that are not clear and 
unmistakable error. -

(1) Changed diagnosis.  A new medical diagnosis 
that "corrects" an earlier diagnosis considered in 
a Board decision.

(2) Duty to assist.  The Secretary's failure to 
fulfill the duty to assist.

(3) Evaluation of evidence.  A disagreement as to 
how the facts were weighed or evaluated.

(e) Change in interpretation.  Clear and 
unmistakable error does not include the otherwise 
correct application of a statute or regulation 
where, subsequent to the Board decision challenged, 
there has been a change in the interpretation of 
the statute or regulation.

(Authority: 38 U.S.C.A. §§ 501(a), 7111).

The Board points out that a review for CUE in a prior Board 
decision must be based on the record and the law that existed 
when that decision was made.

In the instant case, the moving party has not demonstrated 
that the Board's March 17, 1998 decision contains CUE.  That 
decision had found that the evidence submitted by the 
appellant had demonstrated entitlement to an earlier 
effective date of June 10, 1991 for the award of entitlement 
to service connection for diabetes mellitus.  This decision 
had noted the final decision made by the RO in March 1975 
that this disorder was not related to service (while diabetes 
had been noted in service, a VA examination conducted in 
January 1975 had not confirmed the existence of this 
disorder).  The veteran had failed to appeal the March 1975 
decision within the applicable time period and it thus became 
final.  On June 10, 1991, he attempted to reopen his claim 
with the submission of new evidence.  The Board found in its 
March 1998 decision that the 1991 date was the proper date 
for the grant of service connection, not July 22, 1992, as 
originally awarded by the RO in July 1993.  

However, the appellant has alleged that service connection 
should be made effective in the 1970's, since evidence, which 
he had submitted subsequent to the RO's March 1975 decision, 
had shown that this condition had existed at the time 
claimed.  The Board had found, however, that these records 
could not be considered as an informal claim to reopen since 
it had not demonstrated any intent to request a benefit, such 
as service connection.

The claims noted-above do not constitute a valid claim of 
CUE.  As stated by the Court, for CUE to exist:

(1) "[e]ither the correct facts, as they were known 
at that time, were not before the adjudicator 
(i.e., more than a simple disagreement as to how 
the facts were weighed or evaluated), or the 
statutory or regulatory provisions extant at the 
time were incorrectly applied," (2) the error must 
be "undebatable" and the sort "which, had it not 
been made, would have manifestly changed the 
outcome at the time it was made," and (3) a 
determination that there was CUE must be based on 
the record and law that existed at the time of the 
prior adjudication in question.

Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell 
v. Principi, 3 Vet. App. 310, 313-14 (1992)).

The Board must emphasize that the Court has consistently 
stressed the rigorous nature of the concept of CUE.  "Clear 
and unmistakable error is an administrative failure to apply 
the correct statutory and regulatory provisions to the 
correct and relevant facts; it is not mere misinterpretation 
of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991).  CUE "are errors that are undebatable, so that it can 
be said that reasonable minds could only conclude that the 
original decision was fatally flawed at the time it was 
made."  Russell, 3 Vet. App. at 313.  "It must always be 
remembered that [clear and unmistakable error] is a very 
specific and rare kind of 'error.'"  Fugo v. Brown, 6 Vet. 
App. 40, 43 (1993).  A disagreement with how the Board 
evaluated the facts is inadequate to raise the claim of clear 
and unmistakable error.  Luallen v. Brown, 8 Vet. App. 92, 95 
(1995).

In this case, the appellant has asked that the Board re-
evaluate the evidence considered in March 17, 1998 in order 
to reach a different conclusion.  However, this argument 
represents a clear-cut example of a disagreement as to how 
the evidence of record had been interpreted and evaluated, 
and as such cannot constitute a basis for a finding of CUE.  
See 38 C.F.R. § 20. 1403(d)(3) (1999); see also Luallen, 
supra.  The appellant has not indicated that an 
"undebatable" error was made by the Board in the March 1998 
decision.  The Board had found that the evidence submitted 
since the March 1975 denial of service connection had not 
constituted an informal claim for service connection and thus 
could not be used in deciding the effective date of the 
veteran's reopened claim for service connection.  This 
conclusion is consistent with the evidence then of record and 
is supported by the applicable laws and regulations.  Thus, 
this claim also cannot constitute a finding of CUE.  See 
38 C.F.R. § 20.1403(2)(c) (1999).

After a careful review of the evidence of record, it is 
concluded that the moving party has not set forth specific 
allegations of error, either of fact or law, in the March 17, 
1998 decision by the Board.  Accordingly, in the absence of 
any additional allegations, the motion is denied.


ORDER

The motion for revision of the March 17, 1998 Board decision 
on the grounds of CUE is denied.



		
	SANDRA L. SMITH
	Acting Member, Board of Veterans' Appeals



 

